Mr. Justice Cartwright dissenting: It is with no little hesitation that I record my disagreement with the decision of this case. I am equally averse to overturning established rules of law and substituting uncertainty for certainty, but cannot concur in what I do not understand to be an established rule for the ascertainment of damages to property resulting from a public use. If my disagreement should amount to a confession of want of perception, it is nevertheless a fact that I have not regarded the decisions as establishing a rule so unfair to the citizen and advantageous to the authority invested with the power to take and damage private property for public use as that the question of damage is to be determined solely by the market value of property, regardless of all the elements and conditions affecting such value. As I understand the decisions, the rule has been that the property owner may recover for all special injuries to his property so far as they affect its fair cash value, and against such injuries may be set off all such benefits as are special and peculiar to the property, but he is neither entitled to recover for injuries common to the public at large nor chargeable with benefits of that character. Illustrating those injuries to^ property not taken which he is entitled to prove and for which he may recover the consequent damages, are the following: Loss of use of a spring. Peoria and Rock Island Railway Co. v. Bryant, 57 Ill. 473. All physical injuries and all inconveniences of every character actually produced by the public use. Jones v. Chicago and Iowa Railroad Co. 68 Ill. 380. The fact that a portion of a farm is cut off by a railroad. Galena and Southern Wisconsin Railroad Co. v. Birkbeck, 70 Ill. 208. Separation .of wood, water and timber from the balance of a farm. Chicago and Iowa Railroad Co. v. Hopkins, 90 Ill. 316. Cutting off a part of a farm from the remainder and inconvenience in reaching a highway. DeBuol v. Freeport and Mississippi River Railway Co. 111 Ill. 499. Injuries arising from inconveniences, such as dividing land as to water, pasture and improvements, although not capable of definite ascertainment; danger of killing stock or injuries to pasture stock; escape of fire, and, generally, all damages reasonably probable from the construction and operation of a railroad. Chicago, Burlington and Northern Railroad Co. v. Bowman, 122 Ill. 595. The' fact that a farm is put in worse shape for cultivation and pasturage, that there is danger of fire, and all other actual inconveniences. Chicago, Peoria and St. Louis Railway Co. v. Blume, 137 Ill. 448. The separation of buildings from a well. Illinois Central Railroad Co. v. Town of Normal, 175 Ill. 562. The increased cost of insurance. Indiana, Illinois and Iowa Railroad Co. v. Stauber, 185 Ill. 9. The size and shape of the parts in which a farm is divided and difficulty of access to the different parts. Chicago Terminal Railroad Co. v. Bugbee, 184 Ill. 353. Danger from fire. Illinois, Iowa and Minnesota Railway Co. v. Ring, 219 Ill. 91. Danger to stock and loss by fire. Chicago Southern Railway Co. v. Nolin, 221 Ill. 367. Noise and vibration if buildings are near enough to be affected. The property owner is entitled to prove all injuries of that kind which are special and which affect the cash value of his property. The benefits that may be set off against such damages are such as accrue to the particular property and are not common to property generally. “The constitutional provision is equally mandatory that property shall not be damaged for public use without just compensation as it is that it shall not be taken for such use without just compensation.” (Washington Ice Co. v. City of Chicago, 147 Ill. 327.) It is true that other property in the vicinity may also be specially benefited in the same manner, as in the case of a region where the lands are underlaid with coal of no value without facilities for transportation, of which Eldorado, Marion and Southwestern Railroad Co. v. Everett, 225 Ill. 529, is an example. So, also, numerous farms or pieces of property may be severed into different parts and the injuries be of the same character and special as to each piece of property. The special benefits must affect the property directly and proximately and increase its actual value, and, the court having uniformly laid down these rules and sustained instructions to juries stating them, it would be inconsistent to require the jury to forget it all, disregard the exclusion of general and public benefits, and determine the issue upon the single, bare question whether the property would sell for as much after the construction of the improvement as before, which necessarily. includes all common and general benefits. The only consistent rule is, that the jury shall take into account special injuries and benefits affecting the fair cash value of the property, and if the damages exceed the benefits, award to the property owner the difference. This rule, according to my understanding, applies to all cases. In this case damage was claimed to property by the occupation of a public street with an elevated railroad. There were two classes of rights in the street: the one, the public right to use the street for travel, and for that only; the other, the right of the property owner of ingress and egress, use in connection with his property and the appurtenant easements. If there was an obstruction to the public use for travel by the iron pillars there could be no recovery by the owner for consequent damage, but if his right of access was impeded or interfered with or his property rendered less valuable on account of noise, vibration or other natural consequence of the construction and maintenance of the road, the damage resulting was special to that property. The thing would be a nuisance if there were no authority of law for its construction and operation, and whenever an act is done which without statutory authority would be a nuisance, the owner of property affected by it sustains a special and peculiar damage different from that sustained by the public in general, and may have his action for damages resulting from his individual and distinct right. (Rigney v. City of Chicago, 102 Ill. 64.) In this case there was a direct physical disturbance of a right enjoyed in connection with the ownership of property, and if there was any damage by reason of the disturbance of the right it was special. Against any such damage general benefits, to the public, although enhancing the value of the property in question in common with other property in the vicinity, could not be considered. To say that the only test is the market value of the property before and after the improvement, regardless of causes affecting the value, necessarily charges the owner with benefits, which this court has repeatedly held could not be done, and makes the owner contribute to a liquidation of special injuries his share of the general benefits derived from the construction and operation of the road. I have understood the oft-repeated declaration that damages are to be based upon actual cash values as necessarily implying a consideration of legitimate elements of damage and benefit and a conclusion therefrom.